 'PRESTOLITE WIRE DIVISION327Presto'liteWire Division,Eltra CorporationandInter-national Union,United Automobile,Aerospace andAgriculturalWorkers of America(UAW). Case 7-CA-12848October 8, 1976 -ORDER DENYING MOTIONBY CHAIRMAN 'MURPHYMURPHY AND MEMBERS FANNINGAND,JENKINSOn June 24, 1976, pursuant to a Motion for'Sum-mary Judgment filed by counsel for the GeneralCounsel, the National Labor Relations Board issueda Decision and Order 1 in Case 7-CA-12848, findingthat the Respondent had engaged in and was engag-ing in certain unfair labor practices in violation ofSection 8(a)(5) and (1) of the National Labor Rela-tionsAct, as amended, and ordering that Respon-dent cease and desist therefrom and take certain af-firmativeaction to remedy such unfair laborpractices.Asserting that it learned for the first time that noneof the affidavits developed during the course of theRegionalDirector's investigation of the Respon-dent's objections to the election conducted in Case7-RC-13057 were considered by the Board,2 Re-spondent on August 30, 1976, filed a motion for re-consideration moving that the Board (i) review theentire record submitted to and developed by the Re-gional Director in the investigation of the Respon-dent's election objections; (ii) reconsider its decisionsin the representation case and in the instant unfairlabor practice case in the light of said record; (iii)withdraw its Order herein; and (iv) either set asidethe election or remand the case for a hearing on Re-spondent's objections to the election. Its basic con-tention is that when the Board overruled Respon-dent's election objections and certified the Union therepresentation case record before it was incompletebecause it did not contain either affidavits submittedby Respondent to the Regional Director in supportof its election objections or those taken by a Boardagent in the course of the investigation of Respon-dent's objections. Respondent argues that in stipula-tion cases such affidavits must be included in thei 225 NLRB No. 1 (1976).2 After an election conducted by the Regional Director pursuant to aStipulation for Certification Upon Consent Election, the Board, on January30, 1975,issued inCase 7-RC-13057 a Decision and Certification of Repre-sentative in which,after considering the Regional Director's report recom-mending that the Respondent's election objections be overruled in theirentirety, the Respondent's exceptions thereto and brief, and the entire rec-ord, it adopted the findings,conclusions,and recommendations of the Re-gional Director and certifiedthe Unionrecord (1) because the Board's decision in su& pro-ceedings isde novo,and (2) because the definition of"record" in Section 102.69(g). of the Board's Rulesand Regulations, Series - 8, as amended, includes"documentary evidence," and the affidavits Respon-dent submitted and -the investigatory-affidavits whichwere not within its control are "documentary evi-dence" and therefore a part of the record.-Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as, amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the matter, isof the opinion that the Respondent's motion for re-consideration must be denied.First, we note that Respondent's motion for recon-sideration is untimely filed with respect to the repre-sentation case and the instant unfair labor practiceproceedings under the Board's Rules and Regula-tions,which provide that, absent "extraordinary cir-cumstances" and "newly discovered evidence," mo-tions for reconsideration must be filed within 10 daysin representation cases and 20 days in unfair laborpractice cases after the service of the Board decision?The motion herein was filed on August 30, 1976, over2months after the issuance and service of theBoard's Decision and Order herein and long after theBoard's earlier Decision and Certification of Repre-sentative. The Respondent asserts that it first learnedof the absence of the affidavits in a discussion with arepresentative of the General Counsel concerningdesignation of the record for proceedings in theCourt of Appeals for the Sixth Circuit in the instantunfair labor practice case. We do not consider thesecircumstances to constitute "extraordinary circum-stances" or "newly discovered evidence" under theaforesaid rules, especially since footnote 1 of theBoard's Decision and Order alerted the parties to thedefinition of the term "record" in a representationproceeding. Further, it is well established, by variousBoard and court cases cited in footnote, 1, that docu-ments such as letters, statements, or affidavits relatedto the representation case which were before the Re-gional Director in his disposition of election objec-tions are not part of the record in either the represen-tation case or in the related unfair labor practiceproceeding .4 In these circumstances, we concludethat the Respondent has not alleged "extraordinarycircumstances" or "newly discovered evidence" justi-3 Sec 102 65(e) and 102 48(d) of the Board'sRules and Regulations, Ser-ies 8,as amended° E.g, inGolden Age Beverage Comapny,167 NLRB 151 (1967), enfd 415F 2d 26 (CA 5, 1969),a stipulation case,the recordtransmitted to theBoard consistedof exactly the same type documents as were before theBoard in this case,seeInternationalUnion of Electrical, Radio and MachineWorkers, AFL-CIO [Liberty Coach Co Inc J v N L R B,418 F 2d 1191,1198, fn 18(C.A.D C, 1969),also a stipulation case.226 NLRB No. 62 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDfying the untimely filing of its motion, for reconsider-ation and that, in any event, the record, under theBoard's ,Rules and,established precedents, does notinclude the affidavits sought to be included by theRespondent. Accordingly, we find that, the Respon-dent's motion for reconsideration must be denied foruntimeliness under the Board's Rules and for lack ofmerit.55We also reject the Respondent's contention that the term "documentaryevidence"as used in Sec 102.69(g) of the Board's rules contemplates theinclusion,of objection affidavits where there has been no hearing. Rather, itrefers only,to "documentary evidence"submitted by the parties during thecourse of a hearing and there was none here.SeeInternational Union ofIt is hereby ordered that' the, Respondent's motionfor reconsideration be,-and it hereby is, denied.ElectricalRadio andMachine Workers v. N.LR.B, supra.Further,-under theprovisions of Sec. 102.69(g), the Respondentcould havesubmitted,but didnot submit, to theBoard itsaffidavits supplied tothe RegionalDirector, byattachingthem to itsexceptions to-theRegional Director's report on objec-tionsNor do we find merit in Respondent's contention that the Board'sdecisionin stipulatedrepresentation proceedingsisdenova, where, as here,the Board,after considering the Respondent's exceptions`to the RegionalDirector's report on objections,adopted it and, as statedin the instantDecisionand Order, "necessarily found thatthere were no substantial ormaterial facts warranting a' hearing." Seca 102.69(f) providesthat, unless aparty's exceptionsraise substantialand materialissues with respect to theconduct orresults of the election,the Board decides the case based on the"record" as defined inSec. 102.69(g). SeeInternationalUnion ofElectricalRadio and Machine Workers v. N.L.R B, supra.